Citation Nr: 1432373	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the right knee.

3.  Entitlement to a rating in excess of 20 percent prior to January 3, 2014 and in excess of 60 percent thereafter for degenerative disc disease of the lumbar spine.

4. Entitlement to a rating in excess of 10 percent for right leg sciatica.

5. Entitlement to a rating in excess of 10 percent for left leg sciatica.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1997 to March 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013 the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that the Veteran is considered to be represented by the North Carolina Division of Veterans Affairs (NCDVA).  The NCDVA notified the VA in February 2011 via a letter that it was no longer representing the Veteran.  However, the organization subsequently submitted filings to the VA on behalf of the Veteran.  On remand, the VA attempted to clarify the representation issue.  Although no reply was received from the NCDVA, the Veteran affirmed that a NCDVA representative is continuing to represent her.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1. The Veteran's retropatellar pain syndrome with osteoarthritis of the right and left knees has been manifest by flexion to no less than 90 degrees, with pain beginning at 45 degrees on the right and 40 degrees on the left.

2. Prior to January 3, 2013 the Veteran's degenerative disc disease of the lumbar spine was manifest by flexion to no less than 60 degrees with pain and no incapacitating episodes due to IVDS.

3. As of January 3, 2013, the Veteran's degenerative disc disease of the lumbar spine has been manifest by intervertebral disc syndrome with incapacitating episodes, but not ankylosis of the entire spine.

4. The Veteran has had right and left leg sciatica manifest primarily by pain, corresponding to no more than mild, incomplete paralysis of the sciatic nerve, for the entire period on appeal.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).

2. The criteria for an evaluation in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the right knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).

3. The criteria for an evaluation in excess of 20 percent prior to January 3, 2013 for degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).

4.  Effective January 3, 2013, the criteria for a 60 percent evaluation, but not higher, for degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).

5.  The criteria for an evaluation of 10 percent, but no higher, for right leg sciatica have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for an evaluation of 10 percent, but no higher, for left leg sciatica have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Knees

The Veteran is currently rated at 10 percent for retropatellar pain syndrome with osteoarthritis of the right and left knees under Diagnostic Code 5010 for traumatic arthritis

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion and for instability of the knee, since these codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704 (1998).  VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

The Veteran underwent a VA examination in June 2009.  The Veteran reported pain in her knees with flare-ups precipitated by physical activity, but reported she does not experience symptoms including giving way.  The examiner found guarding of movement but no instability or subluxation on the right or the left.  Both knees had locking pain and crepitus.  On range of motion testing the Veteran was able to flex to 90 degrees and extend to 0 degrees on the right and left with no additional loss of range of motion with repetitive use testing.  Joint stability tests were normal.

A June 2009 private hospital record reflects that the Veteran sought treatment reporting her right knee had locked up causing her to fall.  

In a December 2013 statement, the Veteran reported that her knees are weak and frequently give way, causing her to fall.

The Veteran was afforded another VA examination in January 2014.  She reported if she stands or walks too much her knees hurt.  There is no complaint of locking listed in the examination report.

On range of motion testing, flexion in both knees was measured to 90 degrees, with painful motion beginning at 45 degrees in the right knee and 40 degrees in the left knee.  Extension was normal in both knees with no objective evidence of painful motion.  She had no loss of range of motion on repetitive use testing of her right knee but her post-test flexion was limited to 75 degrees in her left knee.  She also had less movement than normal and pain on movement.

Her right knee flexion muscle strength was measured as 4/5 with all other muscle strength testing normal.  Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/dislocation, including on x-ray.  The Veteran reported shin splints with no current symptoms.  

She reported she uses a cane for her back and knees.  The examiner stated that the Veteran would have difficulty with prolonged standing or walking due to knee pain.

The Board finds that the evidence does not support that the Veteran is entitled a rating in excess of 10 percent.  A 20 percent rating for limitation of flexion requires motion be limited to 30 degrees or less.  The Veteran's bilateral knee flexion has never been measured to less than 90 degrees.  She was limited to 75 degrees of flexion in her left knee after repetitive use and she reported pain bilaterally at between 40 and 45 degrees.  However, even considering the DeLuca factors, the Veteran's knee flexion has never been measured to 30 degrees or less.

The Board acknowledges the Veteran's complaints of knee pain and that the pain makes prolonged standing and walking difficulty; however, the Board finds those symptoms and functional limitations are contemplated by the 10 percent ratings assigned for each knee.

The evidence further does not suggest the Veteran has any limitation of motion on extension of either knee; therefore, the Board finds the Veteran is not entitled to a rating under Diagnostic Code 5261.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent evaluation for recurrent subluxation or lateral instability of the knee that is slight.  A 20 percent evaluation is assigned for a moderate impairment, and a 30 percent evaluation assigned for a severe impairment.  However, the Board finds that the evidence does not support a separate rating under this code.  Although the Veteran reported her knees giving way in one 2013 statement submitted in support of her claim, she denied giving way on VA examination in 2009 and joint stability testing on both the 2009 and 2014 examinations was normal.  The Board gives significant probative weight to the objective testing, and finds that a separate evaluation is not warranted under Diagnostic Code 5257.

Further, although the Veteran has reported her knee locks, examinations have not revealed dislocation of the semilunar cartilage, therefore she is not entitled a rating under Diagnostic Code 5258 for dislocated semilumbar cartilage with frequent episodes of locking, pain, and effusion into the joint.

It is also neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259), nonunion of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Hence, ratings under those diagnostic codes may not be assigned. 

Therefore, the Board finds that as a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application, and the claim must be denied.


Spine

The Veteran currently has a rating of 20 percent for degenerative disc disease of the lumbar spine prior to January 3, 2014 and a rating of 60 percent thereafter.  The 60 percent rating was assigned under the rating criteria for intervertebral disc syndrome.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

As pertinent to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

In June 2009 the Veteran underwent a VA examination.  She reported she experiences stiffness and pain in her back but does not have fatigue, spasms, decreased motion, paresthesia, numbness, or weakness.  She said the pain travels from her back to her feet.  She said that during flare-ups she experiences limited range of motion.

The Veteran had a positive straight leg raise and negative Lasegue's sign.  Her range of motion was measured to 60 degrees flexion and 30 degrees extension, right and left lateral flexion, and right and left lateral rotation, with pain at the endpoints and no additional loss of range of motion on repetitive use testing.  She did have pain after repetitive use.  The examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

The Veteran's VA treatment note reflect continuous complaints of back pain and prescriptions of pain medication as well as lumbar epidural steroid injections in 2010.  The records do not contain any range of motion measurements or indication that the Veteran was prescribed bed red for her back condition.

In a December 2013 statement the Veteran reported she has constant pain in her back that becomes worse if she sits or stands for an extended period.  She reported she sleeps sitting up because she can get up faster than she can from a horizontal position.  She reported the pain radiates down her legs to her feet with her left worse than her right.

In January 2014 the Veteran was afforded another VA examination.  She reported increasing back pain, particularly in the last two to three years.  She said she sleeps sitting up because moving from supine to standing causes severe pain.  She also has increased pain with prolonged sitting, standing, or walking; coughing; laughing; or straining at stool.

On range of motion testing, her forward flexion was measured to 40 degrees with pain beginning at 10 degrees, extension to 10 degrees with pain beginning at 5 degrees, right lateral flexion and right and left lateral rotation to 20 degrees with pain beginning at 10 degrees, and left lateral flexion to 15 degrees with pain beginning at 10 degrees.  She was unable to perform repetitive-use testing due to back pain.  She was noted to have less movement than normal; weakened movement; excess fatigability; pain on movement; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  The examiner did not find muscle spasm, guarding, or muscle atrophy.  

The examiner noted that the Veteran had had incapacitating episodes having a total duration of at least six weeks over the past 12 months due to IVDS.

The Board finds that the Veteran is entitled to a rating of 60 percent, but no higher, effective January 3, 2013.  She is not entitled to a rating in excess of 20 percent prior to January 3, 2013.

Prior to the Veteran's January 2013 VA examination, the most probative, objective medical evidence as to the severity of the Veteran's condition is her June 2009 VA examination.  Although medical records indicate she had continued back pain throughout that time, the VA examination contains the only range of motion testing in evidence and the most comprehensive description of her functional limitations.

On that examination, the Veteran's forward flexion was measured to 60 degrees with pain at the endpoint and no additional loss of range of motion after repetitive use.  A 40 percent rating  under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion to 30 degrees or less or favorable anyklosis of the entire thoracolumbar spine.  Thus, even considering the DeLuca factors, the Veteran's condition has not been show to more closely approximate the criteria for a higher rating.

Further, the 2009 VA examiner found no IVDS or incapacitating episodes, and none are suggested by the Veteran's treatment records until the Veteran's January 3, 2014 VA examination.

The first evidence that supports a rating greater than 20 percent is the 2014 VA examination.  At that examination, the examiner found that the Veteran had incapacitating episodes having a total duration of at least six weeks over the past 12 months due to IVDS, meeting the criteria for the highest rating available for IVDS, 60 percent.  As the examiner noted the incapacitating episodes had occurred over the previous 12 months, the Board finds that the effective date of the 60 percent rating should be January 3, 2013, one year prior to the examination.

The Board has considered whether the Veteran is entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, but finds that she is not.  Although a 100 percent rating is possible under the rating formula, it is only assigned for unfavorable ankylosis of the entire spine.  No evidence suggests the Veteran has unfavorable ankylosis of the entire spine.  In fact, although her range of motion was more limited at her 2014 VA examination, she still retained motion in all directions.

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent prior to January 3, 2013 and in excess of 60 percent thereafter.

Sciatica

Separate 10 percent ratings were awarded by the RO in a January 2014 rating decision for right and left leg sciatica effective January 3, 2014.  In the rating decision, the RO informed the Veteran that the award was ancillary to the issues on appeal and no further action was required.  Therefore, the Board is considering the issue on appeal.

Diagnostic Code 8520 assigns a 10 percent rating for mild, incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate, incomplete paralysis of the sciatic nerve; a 40 percent rating for moderately severe, incomplete paralysis of the sciatic nerve; a 60 percent rating for severe, incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating for complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id.

The words "moderate", "moderately severe", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Furthermore, use of descriptive terminology such as "moderate" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The entire record must be considered.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board finds that the evidence supports that the Veteran's right and left sciatica has been present throughout the period on appeal.

In a January 2014 letter the Veteran's VA pain clinic doctor stated that the Veteran was first seen at the clinic in January 2003 complaining of low back pain and radicular pain into her lower extremities.

A July 2008 VA MRI impression was "secondary to grade 1 anterolisthesis and facet arthropathy of L5 with respect to S1, there is left greater than right neuroforamina narrowing at L5-S1, which could affect either exiting L5 nerve roots"

A December 2008 VA neurosurgery treatment record reflects that the Veteran reported the pain radiating down both legs had gotten progressively worse over the past several years and was worse on the left than the right.  She was assessed with worsening L5 radiculopathy worse on the left than the right.  In April 2009 the Veteran described the pain as shocking and burning.  A December 2010 VA treatment note reflects that the Veteran was to exhaust conservative therapies after the 2008 MRI, however, her symptoms had remained the same.  

In January 2013 the Veteran had another MRI at the VA showing "severe bilateral neuroforaminal stenosis, which appears to have progressed slightly on the right."

A July 2013 VA treatment note reflects a positive straight leg raise test on the left, with muscle strength and sensation diminished along the L4-L5 distribution.  Her knee reflexes were symmetric and normal with diminished left ankle reflex compared to her right.

On VA examination in January 2014, reflex and sensory examinations were normal.  The Veteran reported mild intermittent pain, parestheias and/or dysesthesias, and numbness in her lower extremities.  The examiner noted mild radiculopathy with involvement of the sciatic nerve.

The Board notes that the Veteran's neurological examination at her June 2009 VA examination was normal, but finds that the Veteran's treatment records from that time period clearly show that she had been diagnosed with bilateral radiculopathy.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that she is entitled to a rating for left and right sciatica for the entire period on appeal

The Board further finds that throughout the period on appeal the Veteran's left and right sciatica has most closely approximated the criteria for a 10 percent rating, but no higher.  

The Veteran's main complaint throughout the period on appeal has been pain.  She has also reported some numbness or tingling.  However, as the Veteran's symptoms are only sensory and the severity is at most mild, the Board finds a rating in excess of 10 percent is not warranted.  

The Board notes that the Veteran's reflex examinations have been normal and no muscle atrophy noted.  Further, the 2014 VA examiner found the Veteran's radiculopathy symptoms to be at most mild.  The Board acknowledges the Veteran's reports of pain, but finds that overall her condition best approximates mild, incomplete paralysis.

Based on the forgoing, the Board finds a preponderance of the evidence supports no higher than a 10 percent ratings for the Veteran's right and left sciatica throughout the period on appeal.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected knee and back conditions that would render the schedular criteria inadequate.  The Veteran's knee symptoms, including pain, locking, and loss of range of motion, and back symptoms, including pain and loss of range of motion, are contemplated in the ratings assigned.  As such, it would not be found that her disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's bilateral knee condition.  In addition, the Board finds the record does not reflect that the condition markedly interferes with her ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).   Further, the Veteran's rating for degenerative disc disease of the lumbar spine under the IVDS criteria considers her incapacitating episodes.  Prior to January 3, 2014 the Veteran was not noted to have incapacitating episodes markedly interfering with her ability to work.  Her limitations due to back and knee pain are contemplated by the rating criteria.

Therefore, the Board finds that manifestations of the Veteran's disability are considered by the schedular rating, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in June 2009 and January 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the left knee is denied.

A rating in excess of 10 percent for retropatellar pain syndrome with osteoarthritis of the right knee is denied.

A rating in excess of 20 percent prior to January 3, 2013 for degenerative disc disease of the lumbar spine is denied. 

A rating of 60 percent, but no higher, effective January 3, 2013, for degenerative disc disease of the lumbar spine is granted.

A rating of 10 percent, but no higher, for right leg sciatica is granted for the entire period on appeal.

A rating of 10 percent, but no higher, for left leg sciatica is granted for the entire period on appeal.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


